

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO NESS ENERGY INTERNATIONAL, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
Principal Amount $454,545.46     Issue Date: May 31, 2006
Purchase Price $400,000.00




CONVERTIBLE NOTE


FOR VALUE RECEIVED, NESS ENERGY INTERNATIONAL, INC., a Washington corporation
(hereinafter called "Borrower"), hereby promises to pay to ALPHA CAPITAL
AKTIENGESELLSCHAFT, Pradafant 7, 9490 Furstentums, Vaduz, Lichtenstein, Fax:
011-42-32323196 (the "Holder") or order, without demand, the sum of FOUR HUNDRED
FIFTY-FOUR THOUSAND FIVE HUNDRED FORTY-FIVE DOLLARS AND FORTY-SIX CENTS
($454,545.46), on May 31, 2007 (the "Maturity Date"), if not retired sooner.


This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower and the Holder, dated of even date herewith (the
“Subscription Agreement”), and shall be governed by the terms of such
Subscription Agreement. Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Subscription Agreement. The following terms shall apply to this Note:


ARTICLE I


GENERAL PROVISIONS


1.1 Payment Grace Period. The Borrower shall have a ten (10) day grace period to
pay any monetary amounts due under this Note, after which grace period and
during the pendency of any other Event of Default (as defined below) a default
interest rate of fifteen percent (15%) per annum shall apply to the amounts owed
hereunder.


1.2 Conversion Privileges. The Conversion Privileges set forth in Article II
shall remain in full force and effect immediately from the date hereof and until
the Note is paid in full regardless of the occurrence of an Event of Default.
Unless previously converted into Common Stock in accordance with Article II
hereof, the Note shall be payable in full on the Maturity Date, provided, that
if an Event of Default has occurred, the Borrower may extend the Maturity Date
up to an amount of time equal to the pendency of the Event of Default. Such
extension must be on notice in writing.




--------------------------------------------------------------------------------



THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO NESS ENERGY INTERNATIONAL, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
Principal Amount $113,636.37     Issue Date: May 31, 2006
Purchase Price $100,000.00




CONVERTIBLE NOTE


FOR VALUE RECEIVED, NESS ENERGY INTERNATIONAL, INC., a Washington corporation
(hereinafter called "Borrower"), hereby promises to pay to IROQUOIS MASTER FUND
LTD., 641 Lexington Avenue, New York, NY 10022 (the "Holder") or order, without
demand, the sum of ONE HUNDRED AND THIRTEEN THOUSAND SIX HUNDRED AND THIRTY-SIX
DOLLARS AND THIRTY-SEVEN CENTS ($113,636,37), on May 31, 2007 (the "Maturity
Date"), if not retired sooner.


This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower and the Holder, dated of even date herewith (the
“Subscription Agreement”), and shall be governed by the terms of such
Subscription Agreement. Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Subscription Agreement. The following terms shall apply to this Note:


ARTICLE I


GENERAL PROVISIONS


1.1 Payment Grace Period. The Borrower shall have a ten (10) day grace period to
pay any monetary amounts due under this Note, after which grace period and
during the pendency of any other Event of Default (as defined below) a default
interest rate of fifteen percent (15%) per annum shall apply to the amounts owed
hereunder.


1.2 Conversion Privileges. The Conversion Privileges set forth in Article II
shall remain in full force and effect immediately from the date hereof and until
the Note is paid in full regardless of the occurrence of an Event of Default.
Unless previously converted into Common Stock in accordance with Article II
hereof, the Note shall be payable in full on the Maturity Date, provided, that
if an Event of Default has occurred, the Borrower may extend the Maturity Date
up to an amount of time equal to the pendency of the Event of Default. Such
extension must be on notice in writing.




--------------------------------------------------------------------------------



THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO NESS ENERGY INTERNATIONAL, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
Principal Amount $227,272.73     Issue Date: May 31, 2006
Purchase Price $200,000.00




CONVERTIBLE NOTE


FOR VALUE RECEIVED, NESS ENERGY INTERNATIONAL, INC., a Washington corporation
(hereinafter called "Borrower"), hereby promises to pay to BRISTOL INVESTMENT
FUND, LTD., Caledonian House, Jennett Street, George Town, Grand Cayman, Cayman
Islands, Fax: (310) 696-0334 (the "Holder") or order, without demand, the sum of
TWO HUNDRED AND TWENTY-SEVEN THOUSAND TWO HUNDRED AND SEVENTY-TWO DOLLARS AND
SEVENTY-THREE CENTS ($227,272.73), on May 31, 2007 (the "Maturity Date"), if not
retired sooner.


This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower and the Holder, dated of even date herewith (the
“Subscription Agreement”), and shall be governed by the terms of such
Subscription Agreement. Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Subscription Agreement. The following terms shall apply to this Note:


ARTICLE I


GENERAL PROVISIONS


1.1 Payment Grace Period. The Borrower shall have a ten (10) day grace period to
pay any monetary amounts due under this Note, after which grace period and
during the pendency of any other Event of Default (as defined below) a default
interest rate of fifteen percent (15%) per annum shall apply to the amounts owed
hereunder.


1.2 Conversion Privileges. The Conversion Privileges set forth in Article II
shall remain in full force and effect immediately from the date hereof and until
the Note is paid in full regardless of the occurrence of an Event of Default.
Unless previously converted into Common Stock in accordance with Article II
hereof, the Note shall be payable in full on the Maturity Date, provided, that
if an Event of Default has occurred, the Borrower may extend the Maturity Date
up to an amount of time equal to the pendency of the Event of Default. Such
extension must be on notice in writing.




--------------------------------------------------------------------------------



THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO NESS ENERGY INTERNATIONAL, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
Principal Amount $227,272.73     Issue Date: May 31, 2006
Purchase Price $200,000.00


CONVERTIBLE NOTE


FOR VALUE RECEIVED, NESS ENERGY INTERNATIONAL, INC., a Washington corporation
(hereinafter called "Borrower"), hereby promises to pay to ELLIS INTERNATIONAL
LTD., 53rd Street Urbanizacion Obarrio, Swiss Tower, 16th Floor, Panama,
Republic of Panama, Fax: (516) 887-8990 (the "Holder") or order, without demand,
the sum of TWO HUNDRED AND TWENTY-SEVEN THOUSAND TWO HUNDRED AND SEVENTY-TWO
DOLLARS AND SEVENTY-THREE CENTS ($227,272.73), on May 31, 2007 (the "Maturity
Date"), if not retired sooner.


This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower and the Holder, dated of even date herewith (the
“Subscription Agreement”), and shall be governed by the terms of such
Subscription Agreement. Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Subscription Agreement. The following terms shall apply to this Note:


This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower and the Holder, dated of even date herewith (the
“Subscription Agreement”), and shall be governed by the terms of such
Subscription Agreement. Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Subscription Agreement. The following terms shall apply to this Note:


ARTICLE I


GENERAL PROVISIONS


1.1 Payment Grace Period. The Borrower shall have a ten (10) day grace period to
pay any monetary amounts due under this Note, after which grace period and
during the pendency of any other Event of Default (as defined below) a default
interest rate of fifteen percent (15%) per annum shall apply to the amounts owed
hereunder.


1.2 Conversion Privileges. The Conversion Privileges set forth in Article II
shall remain in full force and effect immediately from the date hereof and until
the Note is paid in full regardless of the occurrence of an Event of Default.
Unless previously converted into Common Stock in accordance with Article II
hereof, the Note shall be payable in full on the Maturity Date, provided, that
if an Event of Default has occurred, the Borrower may extend the Maturity Date
up to an amount of time equal to the pendency of the Event of Default. Such
extension must be on notice in writing.


--------------------------------------------------------------------------------



ARTICLE II


CONVERSION RIGHTS


The Holder shall have the right to convert the principal and any interest due
under this Note into Shares of the Borrower's Common Stock, no par value per
share (“Common Stock”) as set forth below.


2.1. Conversion into the Borrower's Common Stock.


(a) The Holder shall have the right from and after the date of the issuance of
this Note and then at any time until this Note is fully paid, to convert any
outstanding and unpaid principal portion of this Note, at the election of the
Holder (the date of giving of such notice of conversion being a "Conversion
Date") into fully paid and nonassessable shares of Common Stock as such stock
exists on the date of issuance of this Note, or any shares of capital stock of
Borrower into which such Common Stock shall hereafter be changed or
reclassified, at the conversion price as defined in Section 2.1(b) hereof (the
"Conversion Price"), determined as provided herein. Upon delivery to the
Borrower of a completed Notice of Conversion, a form of which is annexed hereto,
Borrower shall issue and deliver to the Holder within three (3) business days
after the Conversion Date (such third day being the “Delivery Date”) that number
of shares of Common Stock for the portion of the Note converted in accordance
with the foregoing. At the election of the Holder, the Borrower will deliver
accrued but unpaid interest on the Note, if any, through the Conversion Date
directly to the Holder on or before the Delivery Date (as defined in the
Subscription Agreement). The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing that portion of the
principal of the Note to be converted by the Conversion Price.


(b)  Subject to adjustment as provided in Section 2.1(c) hereof, the Conversion
Price per share shall be $0.155.


(c)  The Conversion Price and number and kind of shares or other securities to
be issued upon conversion determined pursuant to Section 2.1(a), shall be
subject to adjustment from time to time upon the happening of certain events
while this conversion right remains outstanding, as follows:


A. Merger, Sale of Assets, etc. If the Borrower at any time shall consolidate
with or merge into or sell or convey all or substantially all its assets to any
other corporation, this Note, as to the unpaid principal portion thereof and
accrued interest thereon, shall thereafter be deemed to evidence the right to
purchase such number and kind of shares or other securities and property as
would have been issuable or distributable on account of such consolidation,
merger, sale or conveyance, upon or with respect to the securities subject to
the conversion or purchase right immediately prior to such consolidation,
merger, sale or conveyance. The foregoing provision shall similarly apply to
successive transactions of a similar nature by any such successor or purchaser.
Without limiting the generality of the foregoing, the anti-dilution provisions
of this Section shall apply to such securities of such successor or purchaser
after any such consolidation, merger, sale or conveyance.


B. Reclassification, etc. If the Borrower at any time shall, by reclassification
or otherwise, change the Common Stock into the same or a different number of
securities of any class or classes that may be issued or outstanding, this Note,
as to the unpaid principal portion thereof and accrued interest thereon, shall
thereafter be deemed to evidence the right to purchase an adjusted number of
such securities and kind of securities as would have been issuable as the result
of such change with respect to the Common Stock immediately prior to such
reclassification or other change.


C. Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event..
 
D. Share Issuance. So long as this Note is outstanding, if the Borrower shall
issue or agree to issue any shares of Common Stock except for the Excepted
Issuances (as defined in the Subscription Agreement) for a consideration less
than the Conversion Price in effect at the time of such issue, then, and
thereafter successively upon each such issue, the Conversion Price shall be
reduced to such other lower issue price. For purposes of this adjustment, the
issuance of any security carrying the right to convert such security into shares
of Common Stock or of any warrant, right or option to purchase Common Stock
shall result in an adjustment to the Conversion Price upon the issuance of the
above-described security and again upon the issuance of shares of Common Stock
upon exercise of such conversion or purchase rights if such issuance is at a
price lower than the then applicable Maximum Base Price. The reduction of the
Conversion Price described in this paragraph is in addition to other rights of
the Holder described in this Note and the Subscription Agreement.


(d) Whenever the Conversion Price is adjusted pursuant to Section 2.1(c) above,
the Borrower shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a statement of the
facts requiring such adjustment.


(e) During the period the conversion right exists, Borrower will reserve from
its authorized and unissued Common Stock a sufficient number of shares to
provide for the issuance of Common Stock issuable upon the full conversion of
this Note and as described in the Subscription Agreement. Borrower represents
that upon issuance, such shares will be duly and validly issued, fully paid and
non-assessable. Borrower agrees that its issuance of this Note shall constitute
full authority to its officers, agents, and transfer agents who are charged with
the duty of executing and issuing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the conversion of this
Note.


2.2 Method of Conversion. This Note may be converted by the Holder in whole or
in part as described in Section 2.1(a) hereof and the Subscription Agreement.
Upon partial conversion of this Note, a new Note containing the same date and
provisions of this Note shall, at the request of the Holder, be issued by the
Borrower to the Holder for the principal balance of this Note and interest which
shall not have been converted or paid.


2.3 Maximum Conversion. The Holder shall not be entitled to convert on a
Conversion Date that amount of the Note in connection with that number of shares
of Common Stock which would be in excess of the sum of (i) the number of shares
of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Borrower on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of only
4.99% and aggregate conversion by the Holder may exceed 4.99%. The Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section 2.3 will limit any conversion hereunder and to the extent that
the Holder determines that the limitation contained in this Section applies, the
determination of which portion of the Notes are convertible shall be the
responsibility and obligation of the Holder. The Holder may waive the conversion
limitation described in this Section 2.3, in whole or in part, upon and
effective after 61 days prior written notice to the Borrower to increase such
percentage to up to 9.99%. The Holder may allocate which of the equity of the
Borrower deemed beneficially owned by the Holder shall be included in the 4.99%
amount or up to 9.99% amount as described above.


2.4 Optional Redemption of Principal Amount. Provided an Event of Default or an
event which with the passage of time or the giving of notice could become an
Event of Default has not occurred, whether or not such Event of Default has been
cured, the Borrower will have the option of prepaying the outstanding Principal
amount of this Note ("Optional Redemption"), in whole or in part, by paying to
the Holder a sum of money equal to one hundred and twenty percent (120%) of the
Principal amount to be redeemed, together with accrued but unpaid interest
thereon, if any, and any and all other sums due, accrued or payable to the
Holder arising under this Note or any Transaction Document through the
Redemption Payment Date as defined below (the "Redemption Amount"). Borrower’s
election to exercise its right to prepay must be by notice in writing (“Notice
of Redemption”). A Notice of Redemption may be given only within five days after
the closing price of the Common Stock as reported by Bloomberg L.P. for the
Principal Market is less than $0.155 for five consecutive trading days
(“Lookback Period”). The Notice of Redemption shall specify the date for such
Optional Redemption (the "Redemption Payment Date"), which date shall be thirty
(30) days after the date of the Notice of Redemption (the "Redemption Period").
A Notice of Redemption may not be given or fulfilled unless the Registration
Statement (as defined in the Subscription Agreement) has been effective for the
unrestricted public resale of the Registrable Securities (as defined in the
Subscription Agreement) each day during the Lookback Period and through the
Redemption Payment Date. The amount of Note principal included in a Notice of
Redemption shall be reduced to an amount that would not cause the Holder to
exceed the limitation described in Section 2.3 of this Note if the amount of
Note Principal being redeemed was instead converted pursuant to Section 3.1. A
Notice of Redemption shall not be effective with respect to any portion of the
Principal Amount for which the Holder has a pending election to convert or for
which a Conversion Notice is given during the Redemption Period. On the
Redemption Payment Date, the Redemption Amount shall be paid in good funds to
the Holder. In the event the Borrower fails to pay the Redemption Amount on the
Redemption Payment Date as set forth herein, then (i) such Notice of Redemption
will be null and void, (ii) Borrower will have no right to deliver another
Notice of Redemption, and (iii) Borrower’s failure may be deemed by Holder to be
a non-curable Event of Default. A Notice of Redemption may not be given nor may
the Borrower effectuate a Redemption without the consent of the Holder, if at
any time during the Redemption Period an Event of Default or an Event which with
the passage of time or giving of notice could become an Event of Default
(whether or not such Event of Default has been cured), has occurred. A Notice of
Redemption must be given to all Holders of Notes similar to this Note, in
proportion to the amount of Note Principal held by all Holders of such Notes.
Except as described in this Section 2.4, the Note may not be paid prior to the
Maturity Date without the consent of the Holder.
 
                                                   ARTICLE III
 
                              EVENT OF DEFAULT


The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


3.1 Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of principal, interest or other sum due under this Note when due and
such failure continues for a period of ten (10) days after the due date. The ten
(10) day period described in this Section 3.1 is the same ten (10) day period
described in Section 1.1 hereof.


3.2 Breach of Covenant. The Borrower breaches any material covenant or other
term or condition of the Subscription Agreement or this Note in any material
respect and such breach, if subject to cure, continues for a period of ten (10)
business days after written notice to the Borrower from the Holder.


3.3 Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in the Subscription Agreement, or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection therewith shall be false or misleading in any material respect as of
the date made and the Closing Date.


3.4 Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed.


3.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any of its property or other assets for
more than $50,000, and shall remain unvacated, unbonded or unstayed for a period
of forty-five (45) days.


3.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower and if instituted against
Borrower are not dismissed within 45 days of initiation.


3.7  Delisting. Delisting of the Common Stock from the OTC Bulletin Board
(“Bulletin Board”) or Principal Market; failure to comply with the requirements
for continued listing on the Bulletin Board for a period of five consecutive
trading days; or notification from the Bulletin Board or any Principal Market
that the Borrower is not in compliance with the conditions for such continued
listing on the Bulletin Board or other Principal Market.


3.8 Non-Payment. A default by the Borrower under any one or more obligations in
an aggregate monetary amount in excess of $100,000 for more than twenty days
after the due date, unless the Borrower is contesting the validity of such
obligation in good faith.


3.9 Stop Trade. A Securities and Exchange Commission or judicial stop trade
order or Principal Market trading suspension that lasts for five or more
consecutive trading days.


3.10 Failure to Deliver Common Stock or Replacement Note. Borrower's failure to
timely deliver Common Stock to the Holder pursuant to and in the form required
by this Note and Sections 7 and 11 of the Subscription Agreement, or, if
required, a replacement Note.


3.11 Non-Registration Event. The occurrence of a Non-Registration Event as
described in Section 11.4 of the Subscription Agreement.


3.12 Reservation Default. Failure by the Borrower to have reserved for issuance
upon conversion of the Note the amount of Common stock as set forth in this Note
and the Subscription Agreement.


3.13 Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any other agreement to which the Borrower and Holder
are parties, or the occurrence of a material event of default under any such
other agreement which is not cured after any required notice and/or cure period.


ARTICLE IV


                   MISCELLANEOUS


4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Borrower to: Ness Energy International,
Inc., 4201 East Interstate 20, Willow Park, TX 76087, Attn: JF Hoover, CFO,
telecopier: (817) 597-4303, with a copy by telecopier only to: Kevin Woltjen,
Woltjen Law Firm, 4144 North Central Expressway, Suite 410, Dallas, TX 75204,
telecopier: (214) 742-5545, and (ii) if to the Holder, to the name, address and
telecopy number set forth on the front page of this Note, with a copy by
telecopier only to Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601, New
York, New York 10176, telecopier number: (212) 697-3575.


4.3 Amendment Provision. The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.


4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. The Borrower may not assign any of its obligations under
this Note without the consent of the Holder.




4.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys' fees.


4.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York. Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney's fees and costs.


4.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.


4.8 Shareholder Status. The Holder shall not have rights as a shareholder of the
Borrower with respect to unconverted portions of this Note. However, the Holder
will have all the rights of a shareholder of the Borrower with respect to the
shares of Common Stock to be received by Holder after delivery by the Holder of
a Conversion Notice to the Borrower.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the ____ day of May, 2006.
 
NESS ENERGY INTERNATIONAL, INC.




 
By:________________________________
Name:
Title:
 
WITNESS:






______________________________________


--------------------------------------------------------------------------------



                  NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by Ness Energy International,
Inc. on May 31, 2006 into Shares of Common Stock of Ness Energy International,
Inc. (the "Borrower") according to the conditions set forth in such Note, as of
the date written below.






Date of
Conversion:____________________________________________________________________




Conversion
Price:______________________________________________________________________




Shares To Be
Delivered:_________________________________________________________________




Signature:____________________________________________________________________________




Print
Name:__________________________________________________________________________




Address:_____________________________________________________________________________


____________________________________________________________________________